The sole issue in this matter is the amount of plaintiff's award for facial disfigurement. The undersigned have reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Cramer. Additionally, the undersigned viewed plaintiff's scars on 21 May 1999 at the Full Commission hearing. As the parties have not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives, the Full Commission hereby adopts the Opinion and Award of the Deputy Commissioner with a modification to the amount awarded for serious facial disfigurement.
***********
The Full Commission finds as fact and concludes as matters of law the following, which were entered into by the parties at the hearing before the Deputy Commissioner as:
 STIPULATIONS
1. The parties are subject to and bound by the N.C. Workers' Compensation Act.
2. The employment relationship existed between plaintiff and defendant.
3. Plaintiff sustained a compensable injury by accident arising out of and in the course of his employment with defendant on 27 June 1996. As a result of this injury, plaintiff has sustained permanent serious facial disfigurement. The issue presently before the Commission is the amount of compensation plaintiff is entitled to as a result his disfigurement.
***********
Based upon the competent evidence of record, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiff, a male, was 56 years of age on 27 June 1996, the date of his injury by accident. On that date, plaintiff was working in defendant's lumberyard when a chipper door flew off and struck him in the right side of his head, causing serious injuries which required immediate medical attention.
2. Plaintiff was taken to the hospital and underwent emergency surgery. His injuries included fractures of the facial bones on the right side, a dislocation of the septum, and a cerebral contusion. Although these were serious injuries, plaintiff made a good recovery.
3. As a result of the accident, plaintiff has sustained permanent facial disfigurement, with injuries to his eye socket and to his nose. The only issue addressed herein is disfigurement.
4. Plaintiff has a knot on his forehead about an inch and a half above his right eyebrow. There is a depressed area running from this knot above and to the side of the right eyebrow. The right cheekbone also shows signs of injury. Plaintiff has a small scar about an inch long above the lip on the right side of his face, where he received stitches. The bony irregularities in plaintiff's face are clearly visible from a distance of five to eight feet.
5. Plaintiff is entitled to equitable compensation for his permanent serious facial disfigurement in the amount of $7,500.00.
***********
Based upon the stipulations and findings of fact, the Full Commission makes the following:
 CONCLUSION OF LAW
In order to warrant compensation for disfigurement, it is normally required that it be shown that the subject disfigurement impairs the future usefulness or occupational opportunities of the injured employee. Liles v. Charles Lee Byrd Logging Co.,309 N.C. 150, 305 S.E.2d 523 (1983). However, N.C. Gen. Stat. § 97-31(21) instructs that in the case of serious facial disfigurement, the Industrial Commission "shall award proper and equitable compensation not to exceed twenty thousand dollars." As a result of his injury by accident on 27 June 1996, plaintiff has sustained serious and permanent facial disfigurement, for which the Commission herein awards mandatory compensation in the amount of $7,500.00.
***********
Based upon the foregoing stipulations, findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. Defendant shall pay plaintiff proper and equitable compensation in the amount of $7,500.00 for his serious facial disfigurement.
2. Defendant shall pay the costs.
This the ___ day of June, 1999.
                                  S/_____________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/_____________ RENEE C. RIGGSBEE COMMISSIONER
DSC:jbd